Order entered July 30, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00566-CV

                   KELVIN SMITH AND ANGELIA SMITH, Appellants

                                                V.

                   CONN APPLIANCES, INC. D/B/A CONN'S, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-14173

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated June 1, 2015, we notified

the official court reporter for the 134th Judicial District Court that the reporter’s record was

overdue. We directed the court reporter to file the record within thirty days. To date, we have

not received any response.

       Accordingly, we ORDER Court Reporter Vielica Dobbins to file, within TEN DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification that no hearings

were recorded; or (3) written verification that appellants have not requested the record. We

notify appellants that if we receive verification they have not requested the reporter’s record, we
will order the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

                                                    /s/     CAROLYN WRIGHT
                                                            CHIEF JUSTICE